On February 24, 2009, the defendant was sentenced to twenty (20) years in the Montana State Prison, with ten (10) years suspended, for violation of the conditions of a deferred sentence for the offense of Count I: Criminal Possession of Dangerous Drugs With Intent to Distribute, a felony.
*92On November 12, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to a commitment to the Montana Department of Corrections for a term of twenty (20) years, with fifteen (15) years suspended. The terms and conditions shall remain as imposed in the Judgment of February 24, 2009.
DATED this 17th day of December, 2009.
Hon. Laurie McKinnon, District Court Judge